Case 1:19-cv-02507-ARR-SMG Document 37 Filed 12/08/20 Page 1 of 2 PageID #: 118



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  MARGARITA CARTAGENA,
                                                                       19-CV-2507 (ARR) (SMG)
                    Plaintiff,
                                                                       Opinion & Order
                            — against —
                                                                       Not for electronic or print
  THE BROOKLYN HISTORICAL SOCIETY et al.,                              publication

                    Defendants.


 ROSS, United States District Judge:

         This Court has received the Report and Recommendations on the instant case dated

 November 22, 2020, from the Honorable Steven M. Gold, United States Magistrate Judge. No

 objections have been filed. The Court reviews “de novo any part of the magistrate judge’s

 disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan &

 Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y.

 May 19, 2011), aff’d, 472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections

 have been filed, “the district court need only satisfy itself that there is no clear error on the face of

 the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL

 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports

 Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I

 therefore adopt the Report and Recommendations in its entirety as the opinion of the Court

 pursuant to 28 U.S.C. § 636(b)(1).

         Accordingly, the motion for settlement approval pursuant to Cheeks v. Freeport Pancake House,

 Inc., 796 F.3d 199 (2d Cir. 2015), is granted, and the settlement is approved.


 SO ORDERED.
Case 1:19-cv-02507-ARR-SMG Document 37 Filed 12/08/20 Page 2 of 2 PageID #: 119




                                           _______/s/________________
                                           Allyne R. Ross
                                           United States District Judge

 Dated:      December 8, 2020
             Brooklyn, New York




                                       2
